Citation Nr: 0530689	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  95-00 234	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether the veteran filed a timely appeal as to the issues of 
entitlement to service connection for a psychiatric disorder, 
a skin disorder, and a kidney disorder.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, to the effect that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for service connection of several disabilities.

The Board notes that the veteran has been in awarded a 
permanent and total rating for purposes of VA pension 
benefits since January 1980, based upon numerous non-service-
connected disabilities.  In addition, he has more recently 
been granted service connection for several disabilities, and 
now has a combined disability rating of 90 percent in effect, 
as well as entitlement to special monthly compensation for 
loss of use of a creative organ.


FINDINGS OF FACT

1.  In October 1994, the RO issued a letter informing the 
veteran that, because he had not submitted new and material 
evidence, his request to reopen his previously denied claims 
for service connection for a psychiatric disorder, a skin 
disorder, and a kidney disorder, was denied.

2.  The veteran subsequently testified at a March 1995 
hearing, and the RO accepted the hewaring transcript as his 
notice of disagreement with the denial of reopening.

3.  In December 1995, the RO issued a supplemental statement 
of the case (SSOC), with a notice letter, which informed the 
veteran that if there were new issues included with the SSOC, 
he needed to submit a VA Form 9 (substantive appeal) as to 
those issues in order to complete his appeal.  Thereafter, 
the veteran did not submit a Form 9 or equivalent as to the 
issues which are the subjects of the present decision.


CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to his 
request to reopen his claim for service connection for a 
psychiatric disorder, a skin disorder, and a kidney disorder, 
and the Board does not have jurisdiction over an appeal as to 
these issues.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an April 1994 rating decision, the RO adjudicated and 
denied the claims for service connection for a psychiatric 
disorder, a skin disorder, and a kidney disorder.  The 
veteran did not appeal this decision.

In September 1994, the veteran submitted a request to reopen 
his claims for service connection for a psychiatric disorder, 
a skin disorder, and a kidney disorder.  (The Board notes 
that the veteran mentioned several other disabilities at that 
time, and also had an ongoing appeal as to another condition, 
i.e., hepatitis, but those matters are not pertinent to the 
present decision.) 

In an October 1994 letter, the RO informed the veteran that 
it could not reopen his claims because he had not submitted 
new and material evidence.

In March 1995, the veteran testified before a Hearing Officer 
at the RO.  He stated that he believed his psychiatric, skin, 
and kidney disorders were related to his military service.

In December 1995, the RO issued a rating decision at the same 
time as an SSOC, which addressed the claims of service 
connection for a psychiatric disorder, a skin disorder, and a 
kidney disorder.  (Numerous other issues were also addressed, 
not pertinent here.)  The transmittal letter for the SSOC 
informed the veteran that if there were new issues included 
with the SSOC which had not been included in a substantive 
appeal which he had previously filed, he needed to submit a 
VA Form 9 (substantive appeal) as to those issues in order to 
complete his appeal.  Thereafter, the veteran did not submit 
a Form 9 or equivalent as to the issues which are the 
subjects of the present decision.

In January 1996, the veteran's then-representative, a 
veterans service organization, submitted a VA Form 646, 
Statement of Accredited Representation in Appealed Case.  The 
statement requested that the Board be fair in its decision, 
but did not specify any issues to be appealed.

In January 1998, the Board issued a decision on an issue not 
pertinent here, which noted in the Introduction, in pertinent 
part, that the veteran's claims for service connection for a 
psychiatric disorder, a skin disorder, and a kidney disorder 
had not been substantively appealed because the veteran had 
not submitted a VA Form 9, or the equivalent, in regard to 
these issues.  The veteran appealed this decision to the 
United States Court of Veterans Appeals.

In February 1999, the VA General Counsel and the veteran's 
then-newly-appointed representative, an attorney, filed a 
Joint Motion for Remand to the Board, pertaining in part to 
the issues which are the subjects of the present decision.  
The Joint Motion indicated that VA should inform the veteran 
that he had the right to submit evidence to show that he had 
properly met the requirements for a substantive appeal as to 
these issues.

In December 1999, the Board remanded the veteran's claim to 
the RO.  The RO was directed to inform the veteran and his 
representative that the timeliness of his substantive appeal 
as to the above-specified claims was in issue.  He was to be 
afforded an opportunity to respond and submit any evidence 
pertinent to the issue of timeliness of his substantive 
appeal with regard to these claims.

In May 2000, the RO issued a letter to the veteran, 
indicating that he was being given a opportunity to respond 
to, or submit evidence related to the issue of the timeliness 
of his substantive appeal with regard to his claims for 
service connection for a psychiatric disorder, a skin 
disorder, and a kidney disorder.  He was instructed that any 
pertinent reply should be submitted within 60 days.

In a July 2000 written statement, the veteran's 
representative responded to the May 2000 development letter.  
In this statement, the veteran's attorney contended that 
because the veteran had received an SSOC, and not a statement 
of the case (SOC), as to the above-referenced issues, he was 
not properly notified of his appellate rights with respect to 
these issues.  Therefore, the veteran's representative 
contends, the time limit to file his substantive appeal did 
not begin to run at that time.  He stated that because the 
veteran had not yet received specific notice of the time 
requirements involving the submission of a substantive appeal 
for these claims, the 60-day period within which he had the 
right to submit additional evidence and/or argument never 
began to run.  Therefore, the attorney argues that a 
September 1999 written statement from the veteran's 
representative should be accepted as his substantive appeal.

In the alternative, the veteran's attorney argues that the 
veteran had submitted at least two documents that could be 
reasonably construed as a substantive appeal.  First, the 
attorney asserts that the April 1994 RO action was the rating 
decision on appeal.  Thereafter, he considered the veteran's 
September 1994 claim to reopen as his notice of disagreement.  
He therefore contends that the veteran's March 1995 hearing 
transcript constitutes his substantive appeal.  It was 
thereafter that the veteran was issued the SSOC in December 
1995.  The veteran's attorney further contends that a hearing 
transcript can constitute a substantive appeal, just as it 
can act as a notice of disagreement.  In addition, since the 
veteran's hearing was conducted within one year from the date 
of the rating decision, it is argued that it was timely.

Finally, the veteran's attorney has contended that the 
veteran submitted a VA Form 9 in December 1994.  While the 
face of the form specified only the veteran's claim for 
service connection for hepatitis C, the second page referred, 
in a general way, to the "benefits" which the veteran 
sought on appeal.  It is thus argued on behalf of the veteran 
that, because the form referred to more than one benefit, the 
RO should have interpreted it to include the other issues 
then under consideration.  The veteran's attorney has 
declared several times that VA is under an obligation to 
liberally interpret all communications from the veteran, such 
that they might be considered substantive appeals.

In a February 2002 rating decision, the RO declined to find 
that the veteran had timely filed a substantive appeal as to 
his claims for entitlement to service connection for a 
psychiatric disorder, a skin disorder, and a kidney disorder.

Subsequently, an SSOC in this matter was issued in February 
2005, and the veteran's claim was returned to the Board.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially completed application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  Moreover, VA will discontinue 
providing assistance in obtaining evidence for a claim if the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the 
claim.  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to, the claimant's ineligibility 
for the benefit sought.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R § 3.159(d)).

In the present case, therefore, the RO's action in developing 
the claim was sufficient, since the matter turns upon the 
basic legal provisions of procedurally substantiating an 
appeal.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to 
evidentiary development requirements where additional 
pertinent facts might be developed in the claim).

In summary, VA has satisfied its duty to assist the appellant 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C. §§ 5103 and 5103A (West 2002)).  As 
described above, the Board remanded the matter to the RO, 
pursuant to the Joint Motion.  The veteran and his attorney 
have had ample opportunity to reply in any way they deemed 
appropriate, and responsive material has been submitted..  

The Board therefore finds that no useful purpose would be 
served in remanding this matter yet again.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

B.  Discussion

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law which are alleged to have been 
committed by the agency of original jurisdiction (here, the 
RO).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the initial 
notification of the determination being appealed, or within 
any extended time limits prescribed pursuant to a timely-
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303.  The Court of Appeals for Veterans Claims has held 
that, if the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Among the Board's Rules of Practice, 38 C.F.R. § 20.201, Rule 
201, provides that a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the notice of 
disagreement must make that clear.

The Board notes, initially, that the veteran's attorney has 
contended that the veteran's September 1994 request to reopen 
his claims was instead a notice of disagreement with the 
April 1994 rating decision that denied these claims.  He then 
argues that the veteran's March 1995 hearing transcript 
constituted his substantive appeal, and that it was filed in 
a timely manner.  On close examination, however, the Board 
cannot find that the veteran's September 1994 written 
statement was an NOD.  The veteran specifically stated that 
he wished to reopen his claims.  He did not express 
dissatisfaction with the April 1994 rating decision.  He made 
no reference to this rating decision in this written 
statement.  Furthermore, he did not express a desire to 
contest the result therein.  Instead, he expressed that he 
wished to reopen these previously denied claims.  The Board 
finds that the RO properly treated this communication as a 
request to reopen his claims, and not as an NOD.  Therefore, 
without discussing whether a hearing transcript can 
constitute a substantive appeal, as it can an NOD, the Board 
finds that the veteran's claims are not before the Board 
based upon this state of facts.

Second, we note that the veteran's attorney contends that, 
because the veteran received an SSOC instead of an SOC in 
December 1995, he was not properly informed of his rights as 
to these particular claims.  However, a review of the notice 
letter that accompanied the veteran's December 1995 SSOC 
shows that a VA Form 9 was enclosed with the letter and the 
SSOC.  Furthermore, the letter clearly explained that, if the 
SSOC addressed any claims not yet included in a previously 
submitted substantive appeal, the veteran had 60 more days in 
which to perfect his appeal as to any such new issue.  This 
explanation was consistent with the Board's Rule 302, to the 
effect that a response to an SSOC is optional as to issues 
dealt with therein as to which the appellant had previously 
filed a substantive appeal, but that if the SSOC also covers 
issues as to which a substantive appeal has not been 
previously filed, then the appellant must perfect the appeal 
as to those latter issues by responding with the provided 
Form 9 or its equivalent.  38 C.F.R. § 20.302(c).  Therefore, 
since the veteran received a copy of a VA Form 9 and 
instructions on how to appeal the newly-SSOC-handled issues, 
the Board finds that the 60-day period which the veteran had 
in which to perfect his appeal as to those issues began to 
run as of the date on which that letter, and the SSOC, were 
mailed to him and his then-representative in December 1995.

Finally, the veteran's attorney has argued that a January 
1996 Statement of Accredited Representative in Appealed Case 
(VA Form 646) constitutes the veteran's substantive appeal.  
However, the law requires that, if a substantive appeal is 
submitted as a written statement and not on a standard VA 
Form, it must specifically identify the issues appealed and 
set out specific arguments relating to the errors of fact or 
law which are alleged to have been made by the RO.  A review 
of the January 1996 VA Form 646 indicates that no issues were 
specified thereon.  There were no contentions or arguments 
advanced.  The statement indicates only that the veteran's 
representative supports his contentions and asks the Board 
for favorable review.  Under the applicable law, the Board 
cannot find that the veteran substantiated his appeal with 
the submission of this document.

Therefore, based upon the evidence above, the Board finds 
that the law is dispositive and that the veteran did not 
timely file a substantive appeal as to the issues of service 
connection for a psychiatric disorder, a skin disorder, and a 
kidney disorder.


ORDER

A timely substantive appeal not having been filed as to the 
issues specified herein, the appeal as to the claim for 
service connection for entitlement to service connection for 
a psychiatric disorder, a skin disorder, and a kidney 
disorder is dismissed.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


